Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curves” claimed in Claims 8 and 11  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8 and 11-13 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing “a plurality of curved slots”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 8 and 11 recites “a plurality of curved slots”.  However, there is no disclosure in the specification of the recited curved slots.  It is not clear how the slots are related to the hub and what is the purpose of the recited slots.
Claims 12 and 13 are rejected by their virtue dependency to Claim 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 8 and 11 
Claims 8 and 11 recites “a plurality of curved slots”.  However, there is not structure disclosure how the plurality of curved slots is structurally linked to the hub.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,249,802 Although the claims at issue are not identical, they are not patentably distinct from each other because.
In Reference to Claim 1
A compressor comprising: a non-orbiting scroll member (Claim 2 of US Patent 9,249,802) including a first end plate and a first spiral wrap, said first end plate including a primary discharge passage (Claim 2 of US Patent 9,249,802) and a secondary discharge passage (Claim 2 of US Patent 9,249,802) located radially outward (Claim 2 of US Patent 9,249,802) relative to said primary discharge passage; an orbiting scroll member (Claim 2 of US Patent 9,249,802) including a second end plate having a second spiral wrap extending therefrom and meshingly with said first spiral wrap; a hub plate (Claim 2 of US Patent 9,249,802) mounted to said non-orbiting scroll member and having a hub discharge passage (Claim 2 of US Patent 9,249,802) extending therethrough and in fluid communication with said primary discharge passage; a valve member (Claim 2 of US Patent 9,249,802) disposed between said hub plate and said first end plate and movable relative to said hub plate and said first end plate between open and closed positions, said valve member restricting fluid flow through said secondary discharge passage when in the closed position to restrict fluid communication between said secondary discharge passage and said hub discharge passage, said valve member allowing fluid flow through said secondary discharge passage when in the open position to allow fluid communication between said secondary discharge passage and said hub discharge passage; and a floating seal (Claim 4 of US Patent 9,249,802) engaging said hub plate and cooperating with said hub plate to define an axial biasing chamber, wherein said hub plate includes 
In Reference to Claim 2
The compressor of claim 1, wherein said hub plate includes a first aperture disposed radially between said first and second diametrical surfaces, and wherein said first aperture is in fluid communication with said axial biasing chamber and an intermediate-pressure compression pocket defined by said first and second spiral wraps. (Claim 3 of US Patent 9,249,802)
Claim 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,249,802 in view of US Patent Publication 2009/0297377 to Stover (Stover 377).
In Reference to Claim 9
U.S. Patent No. 9,249,802 discloses the scroll compressor with the primary discharge passage.
U.S. Patent No. 9,249,802 does not teach the primary discharge valve.
Stover 377 discloses a primary discharge valve (Fig. 2, 24) movable between open and closed positions to allow and restrict fluid flow through said hub discharge passage, wherein the primary discharge valve is disposed radially inward relative to said first and second diametrical surfaces.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Stover 377 into U.S. Patent No. 9,249,802.  Doing so, would result in the primary discharge valve being installed in the hub discharge valve of U.S. Patent No. 9,249,802.  Both inventions of  U.S. Patent No. 9,249,802 and Stover 377 are in the save field of endeavor, Stover 377 teaches a method of preventing a reverse flow (Paragraph 41)
In Reference to Claim 10

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent 9,249,802 in view of US Patent Publication 2009/0297379 to Stover et al (Stover)
In Reference to Claim 14
A compressor comprising: a non-orbiting scroll member (Claim 2 of US Patent 9,249,802) including a first end plate and a first spiral wrap, said first end plate including a primary discharge passage (Claim 2 of US Patent 9,249,802) and a secondary discharge passage (Claim 2 of US Patent 9,249,802) located radially outward relative to said primary discharge passage; an orbiting scroll member (Claim 2 of US Patent 9,249,802) including a second end plate having a second spiral wrap extending therefrom and meshingly with said first spiral wrap; 30Attorney Docket No. 0315-000742-US-COD a hub plate (Claim 2 of US Patent 9,249,802) mounted to said non-orbiting scroll member and having a hub discharge passage (Claim 2 of US Patent 9,249,802) extending therethrough and in fluid communication with said primary discharge passage, wherein said hub plate includes an annular rim (Claim 2 of US Patent 9,249,802) disposed radially outward relative to said first and second discharge passages; a valve member (Claim 2 of US Patent 9,249,802) disposed between said hub plate and said first end plate and movable relative to said hub plate and said first end plate between open and closed positions, said valve member restricting fluid flow through said secondary discharge passage when in the closed position to restrict fluid communication between said secondary discharge passage and said hub discharge passage, said valve member allowing fluid flow through said secondary discharge passage when in the open position to allow fluid communication between said secondary discharge passage and said hub discharge passage; and a floating seal (Claim 4 of US Patent 9,249,802) disposed radially inward relative to said annular rim of said hub plate, said floating seal engaging said annular rim and cooperating with said hub plate to define an axial biasing chamber, 

Stover teaches teach a plurality of mounting flanges disposed radially outward relative to said annular rim, and wherein a fastener extends through each of said mounting flanges and engages said first end plate. (Fig. 1 and 2 as combined)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to cooperate teachings from Stover into the design of US Patent 9,249,802.  Doing so, would result in the fixed scroll is secured with a plurality of fasteners.  Both inventions of Stover and US Patent 8,249,802 are in the same field of invention, the Stover provides a design to secure the fixing scroll with a predictable result of success.
In Reference to Claim 15
The compressor of claim 14, wherein said hub plate includes a first aperture disposed radially inward relative to said annular rim, and wherein said first aperture is in fluid communication with said axial biasing chamber and an intermediate-pressure compression pocket defined by said first and second spiral wraps. (Claim 3 of US Patent 9,249,802)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stover.
In Reference to Claim 1
Stover discloses a compressor comprising: a non-orbiting scroll member (Fig. 1, 106) including a first end (Fig. 11, annotated by the examiner) plate and a first spiral wrap (Fig. 11, annotated by the examiner), said first end plate including a primary discharge passage (Fig. 11, 319) and a secondary discharge (Fig. 11, 406) passage located radially outward relative to said primary discharge passage; an orbiting scroll (Fig. 1, 104) member including a second end plate having a second spiral wrap extending therefrom and meshingly with said first spiral wrap; a hub plate (Fig. 11, 317) mounted to said non-orbiting scroll member and having a hub discharge passage (Fig. 11, annotated by the examiner) extending therethrough and in fluid communication with said primary discharge passage; a valve member (Fig. 11, 206) disposed between said hub plate and said first end plate and movable relative to said hub plate and said first end plate between open and closed positions, said valve member restricting fluid flow through said secondary discharge passage  (Fig. 11, 406) when in the closed position to restrict fluid communication between said secondary discharge passage and said hub discharge passage, said valve member allowing fluid flow through said secondary discharge passage when in the open position to allow fluid communication between said secondary discharge passage and said hub discharge passage; and a floating seal (Fig. 1, as showed a floating seal between the partition 32 and the hub plate 106) engaging said hub plate and cooperating with said hub plate to define an axial biasing chamber, wherein said hub plate includes first (Fig. 11, 336) and second diametrical surfaces (Fig. 11, 338), and wherein said floating seal is disposed radially 26Attorney Docket No. 0315-000742-US-COD between said first and second diametrical surfaces and sealing engages said first and second diametrical surfaces (Combined Fig. 1 and Fig. 11).
In Reference to Claim 2


    PNG
    media_image1.png
    468
    618
    media_image1.png
    Greyscale

In Reference to Claim 14
Stover discloses a compressor comprising: a non-orbiting scroll member including a first end plate (Fig. 11, annotated by the examiner) and a first spiral wrap (Fig. 11, annotated by the examiner), said first end plate including a primary discharge passage (Fig. 11, 319) and a secondary discharge passage (Fig. 11, 406) located radially outward relative to said primary discharge passage; an orbiting scroll member (Fig. 1, 104) including a second end plate having a second spiral wrap extending therefrom and meshingly with said first spiral wrap; 30Attorney Docket No. 0315-000742-US-COD a hub plate (Fig. 11, 317) mounted to said non-orbiting scroll member and having a hub discharge passage (Fig. 11, annotated by the examiner) extending therethrough and in fluid communication with said primary discharge passage, wherein said hub plate 
In Reference to Claim 15
Stover discloses said hub plate (Fig. 11, 317) includes a first aperture (Fig. 1, annotated by the examiner) disposed radially inward relative to said annular rim, and wherein said first aperture is in fluid communication with said axial biasing chamber (Fig. 1, annotated by the examiner) and an intermediate-pressure compression pocket defined by said first and second spiral wraps.

    PNG
    media_image2.png
    486
    520
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stover in view of US Patent Publication 2009/0297377 to Stover (Stover 377).

Stover discloses the scroll compressor with the primary discharge passage.
Stover does not teach the discharge valve.
Stover 377 discloses a primary discharge valve (Fig. 2, 24) movable between open and closed positions to allow and restrict fluid flow through said hub discharge passage, wherein the primary discharge valve is disposed radially inward relative to said first and second diametrical surfaces.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Stover 377 into the design of Stover.  Doing so, would result in the primary discharge valve being installed in the hub discharge valve of Stover.  Both inventions of Stover and Stover 377 are in the save field of endeavor, Stover 377 teaches a method of preventing a reverse flow (Paragraph 41)
In Reference to Claim 10
Stover discloses said secondary discharge passage (Fig. 11, 406) is in fluid communication with said primary discharge passage (Fig. 11, 319) when said valve member (Fig. 11, 506) is in the open position.
Allowable Subject Matter
Claims 3-7 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/10/2022